Case 2:11-cv-07128-SDW-SCM Document 243 Filed 03/24/20 Page 1 of 1 PageID: 4229
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                               2:11-cv-07128-SDW-MCA
   MARK LEYSE and All Others Similarly Situated,
                                                               NOTICE OF APPEAL
                                        Plaintiff,

                          -against-

   BANK OF AMERICA, NATIONAL ASSOCIATION,

                                        Defendant.



        PLEASE TAKE NOTICE, that Plaintiff, Mark Leyse, hereby appeals the following to the

 United States Court of Appeals for the Third Circuit: each and every part of the Opinion (Dkt. No.

 241) of this Court, dated and entered with the clerk on March 13, 2020; and that part of the Order

 (Dkt. No. 242) of this Court, dated and entered with the clerk on March 13, 2020, that stated,

 “ORDERED that Defendant’s Motion for Summary Judgment is GRANTED.”

 Dated: March 24, 2020

   s/ Greg M. Kohn                                          s/ Todd C. Bank
 NAGEL RICE, LLP                                          TODD C. BANK,
 Greg M. Kohn                                              ATTORNEY AT LAW, P.C.
 103 Eisenhower Parkway                                   Todd C. Bank
 Suite 103                                                (admitted pro hac vice)
 Roseland, New Jersey 07068                               119-40 Union Turnpike
 (973) 618-0400                                           Fourth Floor
 gkohn@nagelrice.com                                      Kew Gardens, New York 11415
                                                          (718) 520-7125
                                                          tbank@toddbanklaw.com

                                        Counsel to Plaintiff
